Citation Nr: 1117030	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 10 percent for scar residuals of a punji stick wound to the right leg.

3.  Entitlement to a separate disability evaluation for non-scar residuals of a punji stick wound to the right leg, to include weakness, giving way, and joint pain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision and a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the August 2008 rating decision, service connection was granted and an initial disability evaluation of 10 percent was assigned for PTSD while the disability evaluation for scar residuals of a punji stick wound to the right leg was increased from noncompensable to 10 percent.  The Veteran instigated an appeal with respect to both ratings.  His rating for PTSD was increased to 30 percent in the May 2009 rating decision.  The Veteran thereafter perfected his appeal with respect to ratings for both his PTSD and his scar residuals of a punji stick wound to the right leg.  

As developed below, this matter constituted only the first two of the above issues.  The third issue of entitlement to a separate disability evaluation for non-scar residuals of a punji stick wound to the right leg, to include weakness, giving way, and joint pain, has been added by the Board for the Veteran's benefit based on the lay and medical evidence of record.  This issue, as well as the second issue of entitlement to a disability evaluation in excess of 10 percent for scar residuals of a punji stick wound to the right leg, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Initially, the Veteran's PTSD claim was one of entitlement to service connection.  He was informed via letter dated in June 2008, two months prior to initial adjudication of his claim, of the evidence required to establish service connection and the evidence not of record necessary to substantiate his service connection claim.  He also was informed of his and VA's respective duties for obtaining evidence and how VA determines disability ratings and effective dates for service-connected disabilities.  As such, the duty to notify has been satisfied fully.  

Additional letters covering some or all of the aforementioned points were sent to the Veteran in October 2008, December 2008, March 2009, and May 2009.  Given that the duty to assist already had been satisfied fully, VA went beyond the duty to assist by providing these letters.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection was granted for his PTSD, and VA treatment records.  His representative additionally submitted a letter from one of his VA treatment providers.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

A VA PTSD examination was afforded to the Veteran in July 2008.  The examiner reviewed the claims file and interviewed the Veteran thoroughly regarding his relevant past and current symptomatology.  After receiving this information, the examiner assessed the Veteran's mental state in detail.  The examiner finally documented the above actions in an examination report.  As such, the Board finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Acknowledgement is given to the Veteran's contention in his February 2010 statement that his July 2008 VA PTSD examination, at 45 minutes in length, was too short to understand his symptoms and their impact on his daily life.  However, this contention is unsupported by the record.  The Board's above finding that this examination was adequate stands regardless of how long the examination lasted because all information necessary for adjudication was obtained.

Another VA PTSD examination is not required solely because the July 2008 VA PTSD examination is a few years old.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Indeed, there is no indication that a more contemporaneous examination is warranted.  Neither the Veteran nor his representative has contended that there has been an increase in the severity of his PTSD since his examination.  The evidence since this examination also does not show this to be the case.  It instead reflects that the Veteran's PTSD has remained relatively stable.  See 38 C.F.R. § 3.327(a).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an initial evaluation higher than 30 percent for his PTSD.  He contends that this disability is more severe than contemplated by a 30 percent rating.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations potentially are applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

When an appeal arises from an initially assigned rating, as is the case here with respect to PTSD, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

A VA treatment record dated in May 2008 reveals that the Veteran appeared for a mental health consult.  The record contains his complaints of increased irritability and emotionality over the previous 2 years, vivid dreams, and flashbacks.  He additionally described intrusive memories, identified faith as being important for him, and reported that he was a successful carpenter and family man.  In this latter regard, the Veteran noted that he is satisfied with all his family relationships, including that with his wife, 2 children, 4 grandchildren, stepfather, and 6 siblings.  Upon physical assessment, his affect and mood were depressed and anxious.  He was tearful at times.  The Veteran's attitude was cooperative but somewhat cautious.  There was no indication of suicidal or homicidal ideation, hallucinations, or delusions.  A GAF score of 65 was assigned.

A June 2008 VA treatment record reflects that the Veteran visited a friend from service.  It also reflects that a GAF score of 65 was assigned.

As noted above, the Veteran underwent a VA PTSD examination in July 2008.  He reported having a "very good" marriage to his wife of 39 years and having close relationships with his 2 children and 4 grandchildren.  He indicated that he felt satisfied with his social support network and that many of his social interactions are associated with his faith and spirituality.  However, the Veteran stated that he preferred to avoid social opportunities that involved exposure to large crowds.  He related that he enjoyed being with his grandchildren and hunting but that he lost interest in some previously enjoyed activities, including hunting.  He denied a history of suicide attempts as well as a history of violence/assaultiveness.  With respect to employment, the Veteran noted difficulties with concentration and memory as a carpenter.  With respect to sleep, the Veteran reported an average of 4 hours per night due to difficulties falling asleep as a result of nightmares 4 to 5 times per week.  He also reported increased fatigue and irritability as well as poor concentration following nights of disturbed sleep.

The Veteran was found to be able to maintain minimum personal hygiene because he was clean and neatly groomed upon assessment.  He was oriented to person, place, and time.  His speech was clear and coherent.  His attitude was cooperative, friendly, and attentive.  The Veteran's affect was constricted, and his mood was "anxious, other" and nervous given that he became tearful when discussing his in-service stressors.  His attention was intact.  His remote, recent, and immediate memory all were normal.  The Veteran' thought process and thought content was unremarkable.  No suicidal or homicidal thoughts were noted.  There also were no hallucinations, delusions, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks noted.  In regard to judgment, the Veteran was able to understand the outcome of his behavior.  In regard to insight, he understood that he has a problem.  His impulse control was good, as there were no episodes of violence.  There was sleep impairment.

Given this assessment, the examiner assigned a GAF score of 65.  The examiner then opined that there was an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to the Veteran's PTSD symptoms, but that generally there was satisfactory functioning.  He opined that there was no reduced reliability and productivity, occupational and social impairment resulting in deficiencies in most areas, or total occupational and social impairment due to the Veteran's symptoms.

A VA treatment record dated in August 2008 shows a GAF score of 60.

The Veteran reiterated in his notice of disagreement (NOD) received in September 2008 that he loses sleep nightly because of nightmares regarding his in-service stressors.  He also stated that he has anxiety attacks.

N.M., LPC, indicated in a letter dated in September 2008 that the Veteran experienced an increase in irritability, with that directed toward his family being the largest concern, and emotional lability with onset 2 to 3 years prior.  After pointing out that the Veteran was functioning in a work capacity, N.M. indicated that this was a coping strategy that was becoming less effective with age.  N.M. then concluded by opining that the Veteran was profoundly impacted by his service and remains reflective of that period of his life to date.

An October 2008 VA treatment record documents the Veteran's complaints of daytime flashbacks, not wanting to go to sleep because of flashbacks, trouble falling asleep, nightmares, only getting a few hours of sleep per night, decreased energy, guilt, flinching with loud sounds, intolerance of crowds due to anxiety/impatience, not letting people get behind him, being on edge all the time, irritability, impaired focus, and a wandering mind.  Although he denied suicidal ideation, he reported wondering sometimes "if it is worth the fight."  The Veteran indicated that he has a few interests such as dancing with his wife, horseback riding, and his grandchildren.  Upon assessment, he was noted to have good hygiene.  He also was noted to get red in the face and become tearful with emotion.  The Veteran was pleasant and cooperative, but his mood was disturbed.  His affect was full range with significant distress related to his symptoms.  His insight and judgment were good.  The Veteran was able to express his thoughts and feelings logically in a goal-directed fashion.  A GAF score of 61 was assigned.

VA treatment records dated from November 2008 to May 2009 show that the Veteran was getting more sleep, between 4 to 4.5 hours per night.  These records also show that his nightmares and daytime flashbacks generally had decreased and that he felt more relaxed, had a more positive attitude, felt better emotionally, and felt more comfortable talking to people.  Decreased energy and drive, a wandering mind, and some anxiety still were noted, however.  The Veteran continued to report working, spending time with his family, and involvement in activities such as a Veterans Day luncheon, a school celebration, going to holiday and birthday parties, and dancing with his wife.  Upon physical assessment, the Veteran was appropriately and/or well groomed.  He also was articulate, calm, pleasant, cooperative, and focused.  His mood was "a lot better," "pretty good," very good, and within normal limits, while his affect ranged from within normal limits to brighter though still not light-hearted as he came across as weighted down emotionally to blunted to congruent but subdued.  The Veteran's insight and judgment were good, and he was able to express himself easily and logically.  He was not suicidal, homicidal, or psychotic.  Indeed, he clarified that at times he has questioned the purpose of continuing to live but has never contemplated suicide.  He also clarified that he only rarely has been pushed to the point of having an urge to harm anyone else.  GAF scores of 60, 60, 60, 61, 61, 61, 61, 61, and 61 were assigned.

June 2009 VA treatment records reveal that the Veteran complained of increased spells/attacks of feeling anxious and like he cannot breathe for periods of 1 to 2 minutes at a rate of 2 to 4 times per day, restless sleep, increased nightmares, his worst nightmare ever, irritability, and not remembering things like he used to.  He indicated that June was a difficult month for him because it was the anniversary of an in-service stressor.  Upon assessment, he was appropriately groomed and oriented.  His mood was anxious to mildly depressed, and his affect was blunted.  The Veteran's insight and judgment were good.  He was not suicidal, homicidal, or psychotic.  GAF scores of 58, 58, 60, and 60 were assigned.

VA treatment records dated from July 2009 to September 2009 reflect the Veteran's report of being better able to predict anxious episodes, which gives him the opportunity to remove himself from and otherwise deal with the stressful situation, as well as improved irritability and sleep.  These records also reflect his reported interests in carpentry, playing with his grandchildren, camping, and "working with his horse and buggy."  Finally, the records reflect that the Veteran rode in a parade, was preparing to make a presentation to the community for Veterans Day, enjoyed his vacation to the state fair with his family, and was surprised by an anniversary party thrown for him and his wife there.  Upon assessment, he appeared to practice good hygiene and was appropriately groomed.  His voice had a normal tone, volume, and rate.  His mood ranged from "a lot better than last time" to neutral to very good, and his affect was calm and congruent.  The Veteran's insight and judgment were fair to good.  His thoughts were logical and focused, and he had no difficulty expressing them.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation, or psychosis.  GAF scores of 58, 58, 58, 58, 58, 60, 61, and 61 were assigned.

The Board notes at the outset N.M.'s assessment that the Veteran was profoundly impacted by his service and remains reflective of that period of his life to date.  It is undisputed that this is the case.  However, at issue is the actual severity of the Veteran's occupational and social impairment resulting from his PTSD.

Given the above, the Board finds that an initial disability evaluation in excess of 30 percent for PTSD is not warranted.  Most of the symptoms listed in Diagnostic Code 9411 for a 50 percent rating are not met.  The Veteran's affect was characterized as constricted, blunted, depressed and anxious, brighter though still not light-hearted due to coming across as being weighted down emotionally, full range with significant distress related to his symptoms, within normal limits, congruent but subdued, and calm and congruent.  While he thus had some affect problems, there is no evidence that he suffered from flattened affect.  There also is no evidence that his speech was circumstantial, circumlocutory, or stereotyped.  The Veteran's voice was of normal tone, volume and rate.  His speech was clear and coherent.  He was articulate.  Absent from the record is any indication of impaired judgment or impaired abstract thinking.  The Veteran's judgment ranged from fair to good.  He understood the outcome of his behavior.  His thoughts were logical and focused, his thought process was unremarkable, and he was able to express himself easily/without difficulty and logically in a goal-directed fashion.  As such, there is no suggestion of difficulty understanding complex commands.  

The evidence further does not reflect difficulty in maintaining and establishing effective work and social relationships.  No problems with work relationships were noted by the Veteran.  With respect to social relationships, he stated that he was a successful family man.  He classified his marriage as "very good" and stated that his relationships with his children and grandchildren were close.  He conveyed his satisfaction with these family relationships, with his relationships to his stepfather and 6 siblings, as well as with his social support network.  He additionally conveyed that he has social interactions associated with his faith and spirituality.  A friend from service further was referenced.  The Veteran noted that he enjoyed dancing with his wife, being with his grandchildren, hunting, camping, horseback riding, carpentry, and "working with his horse and buggy."  He also noted going on vacation with his family, attending various parties, as well as involvement with a celebration, a parade, a luncheon, and a presentation.

The Board acknowledges that a few of the symptoms listed in Diagnostic Code 9411 for a 50 percent disability rating are satisfied.  There indeed is some evidence of impaired short- and long-term memory, disturbances of motivation and mood, and panic attacks more than once a week.  While his remote, recent, and immediate memory was found to be normal on one occasion, the Veteran complained of difficulties with memory and concentration, impaired focus, a wandering mind, and not remembering things like he used to.  His mood was described as "a lot better," "a lot better than last time," neutral, "pretty good," very good, and within normal limits but also was described as anxious, mildly depressed, depressed and anxious, "anxious, other," nervous, and disturbed.  Irritability, anxiety, impatience, being on edge all the time, and emotionality/emotional lability of varying degrees repeatedly was reported by him and/or observed by his treatment providers.  The Veteran indicated at one point that he had lost interest in previously enjoyed activities.  At another point, he indicated that he had decreased energy and drive.  He also noted that he has spells/episodes/attacks of feeling anxious and like he cannot breathe for periods of 1 to 2 minutes at a rate of 2 to 4 times per day.  

Overall, however, this evidence that the Veteran manifests a few of the symptoms listed in Diagnostic Code 9411 for a 50 percent is outweighed by the evidence that he does not manifest most of these listed symptoms.  His symptoms accordingly are most similar to those contemplated by a 30 percent disability rating.

The Board also acknowledges that some of the Veteran's self-reported symptoms are not listed in Diagnostic Code 9411.  These symptoms include flashbacks, intrusive memories, guilt, flinching with loud sounds, avoidance/intolerance of crowds, not letting people get behind him, and various sleep difficulties such as restless and disturbed sleep, vivid dreams, nightmares, and difficulty falling asleep, and only sleeping a few hours each night.  Such symptoms concededly cause some occupational and social impairment.  However, they are not of the type and degree that are indicative of such impairment with reduced reliability and productivity necessary for a 50 percent rating.  At best, the symptoms are commensurate with the assigned 30 percent disability rating.

The Veteran's GAF scores indeed reveal a level of functioning that more closely approximates the criteria contemplated by a 30 percent disability rating.  Scores of 58, 58, 58, 58, 58, 58, 58, 60, 60, 60, 60, 60, 60, 60, 61, 61, 61, 61, 61, 61, 61, 61, 61, 65, 65, and 65 are of record.  Each is indicative of no more than mild to moderate symptoms or some to moderate difficulty in occupational or social functioning.  Further, the examiner who conducted the Veteran's July 2008 VA PTSD examination indicated that the Veteran had only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally he was functioning satisfactorily.

For each of the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's entitlement to an initial disability evaluation in excess of 30 percent for PTSD during the entire period on appeal.  Staged ratings therefore are not warranted, and the benefit of the doubt rule does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 30 percent initial disability evaluation for his PTSD is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's PTSD disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional PTSD disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability evaluation in excess of 30 percent for PTSD is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The issues of the Veteran's entitlement to a disability evaluation in excess of 10 percent for scar residuals of a punji stick wound to the right leg and entitlement to a separate disability evaluation for non-scar residuals of a punji stick wound to the right leg, to include weakness, giving way, and joint pain, unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

Scar Residuals of a Punji Stick Wound to the Right Leg

VA's duty to assist the Veteran in substantiating his claim mandates that any medical examination provided be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  In contrast, an examination is inadequate and must be returned when it does not contain sufficient detail to decide the claim on appeal.  Hayes, 9 Vet. App. at 67.

As noted above, the Veteran underwent a VA scars examination in July 2008.  He complained that his scar is tender and painful as well as sensitive when hit.  Physical assessment revealed a scar on the lateral lower right leg about 6 centimeters above the malleolus.  It was 8 centimeters by 0.5 centimeters and was tender to palpation.  It adhered to underlying tissue.  There was no underlying soft tissue damage or skin ulceration or breakdown.  The scar was noted to cause limitation of motion or loss of function.  Specifically, the scar line pulled with walking and with flexion and extension of the Veteran's ankle.  

A May 2008 VA treatment record reflects the presence of a well-healed vertical incision on the Veteran's right lateral ankle.

The Board finds that the July 2008 VA scars examination is inadequate based on the above.  Although limitation of motion or loss of function was found to be caused by the scar residuals of the Veteran's punji stick wound to the right leg, the degree of the limited motion or functional loss was not assessed.  Complete adjudication of the Veteran's entitlement to a disability evaluation in excess of 10 percent for scar residuals of a punji stick wound to the right leg cannot occur with this information.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2010).  Because it was not supplied in subsequent VA treatment records, another medical examination therefore is necessary to provide it on remand.

Non-Scar Residuals of a Punji Stick Wound to the Right Leg

VA's duty to assist the Veteran in substantiating his claim further mandates that a medical examination be provided when necessary to portray the current state of a service-connected disability.  See Allday v. Brown, 7 Vet. App. 517 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

At his July 2008 VA scars examination, the Veteran complained that his right leg is weak, especially toward the end of the day, and gives way at times because of his former punji stick wound.  He indicated that it is hard for him to walk or stand on ladders and that he is unsteady going up and down on ladders in his job as a carpenter as a result.

The Veteran reiterated in his NOD received in September 2008 that his old punji stick wound causes his right leg to get weak.  He also reiterated that this weakness makes it increasingly difficult for him to balance going up and down ladders working as a carpenter.

A May 2008 VA treatment record reflects that the Veteran reported discomfort and hypersensitivity at times in his right ankle as well as it not seeming as strong as it used to be.  Upon physical examination, a few varicosities were present in the right lower leg.  The right lower leg appeared to be larger than the left with no edema or redness.  There was no limitation of strength, however, as the legs were symmetrical against resistance.  Dorsal and pedal pulses were equal bilaterally.  Right ankle pain related to trauma in combat was diagnosed.

VA treatment records dated thereafter list "joint pain - ankle" and "joint pain (from a right leg wound)" either as active problems or in the Veteran's past medical history.

In light of the above, the Board finds that a remand is necessary to fulfill the duty to assist.  Additional information regarding the current state of the Veteran's service-connected punji stick wound to the right leg disability must be obtained.  Specifically, a medical examination is needed to portray the present nature, extent, and severity of any non-scar condition, to include that involving weakness, giving way, and joint pain, found to be present in the Veteran's right leg.  If such a disability is found, a medical opinion further is needed to determine whether it is related to the Veteran's punji stick wound to the right leg and therefore constitutes a residual thereof.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA medical examination to determine the current nature, extent, and severity of his scar residuals of a punji stick wound to the right leg.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  Then, the examiner shall obtain from the Veteran a full account of his relevant symptomatology, which also shall be documented in the examination report.  A physical examination and all tests, studies, or evaluations deemed necessary next shall be performed.  This shall include those to assess limitation of motion and/or loss of function caused by the scar residuals of the Veteran's punji stick wound to the right leg.  All findings shall be reported and discussed in detail in the examination report.  Further, the rationale for any opinions expressed, including specific comment regarding the medical and lay evidence of record, shall be provided in the examination report.

3.  Also after completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA medical examination to determine the current nature, extent, and severity of any non-scar condition of the right leg, to include weakness, giving way, and joint pain, found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  Then, the examiner shall obtain from the Veteran a full account of his relevant symptomatology, which also shall be documented in the examination report.  A physical examination and all tests, studies, or evaluations deemed necessary next shall be performed.  All findings shall be reported and discussed in detail in the examination report.  

Thereafter, the examiner shall determine whether or not the Veteran has any diagnosable non-scar condition of the right leg, to include weakness, giving way, and joint pain.  For each diagnosed condition, the examiner shall discuss its extent and severity.  The examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is related to, and therefore constitutes a residual of, the Veteran's service-connected punji stick wound to the right leg.  Specific comment shall be made regarding the medical and lay evidence of record, and a complete rationale shall be expressed, in the examination report in completing both of these tasks. 

4.  Finally, readjudicate the Veteran's entitlement to a disability evaluation in excess of 10 percent for scar residuals of a punji stick wound to the right leg and entitlement to a separate disability evaluation for non-scar residuals of a punji stick wound to the right leg, to include weakness, giving way, and joint pain.  If either of these benefits is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


